In The
                Court of Appeals
  Sixth Appellate District of Texas at Texarkana

          ______________________________

                No. 06-09-00064-CV
          ______________________________


       CHARKITA L. JOHNSON-MOSS, Appellant

                            V.

FREDDIE M. PULLUM AND TERESA E. PULLUM, Appellees



        On Appeal from the County Court at Law II
                  Gregg County, Texas
            Trial Court No. 2008-2219-CCL2




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION

       Charkita L. Johnson-Moss filed a notice of appeal on June 12, 2009, from a judgment which

she states was rendered against her on March 30, 2009. We have written letters to her on three

separate occasions, each time reminding her of her responsibility to file a docketing statement, to pay

filing fees, and to obtain and file a record from the trial proceeding. She responded on one occasion,

stating that she would have the docketing statement and filing fee to this Court by August 31, 2009.

We received neither.

       In our last letter of September 1, 2009, we warned her that if she did not file the record within

ten days or show us that she was making the necessary arrangements to obtain a record, the appeal

would be subject to dismissal for want of prosecution. Johnson-Moss has not contacted this Court,

and has complied with none of the above-mentioned directives.

       We dismiss the appeal for want of prosecution. TEX . R. APP . P. 42.3(b), (c).




                                                       Bailey C. Moseley
                                                       Justice

Date Submitted:        October 22, 2009
Date Decided:          October 23, 2009




                                                  2